                                                                                                  FILED
                                                                                         2019 Jun-14 PM 01:25
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


MATTHEW B. MENENDEZ, et al,                    }
                                               }
       Plaintiffs,                             }
                                               }
v.                                             }    Case No.: 2:19-cv-00443-MHH
                                               }
AMERICAN STRATEGIC                             }
INSURANCE CORPORATION, et                      }
al,                                            }

       Defendants.


                        MEMORANDUM OPINION AND ORDER

       Plaintiffs Matthew and Emily Menendez filed this insurance coverage action

in state court against defendants American Strategic Insurance Corporation and the

Progressive Corporation.       (Doc. 1-1).        The insurance companies removed the

action to federal court on the basis of diversity jurisdiction.            (Doc. 1).     The

plaintiffs have moved to remand their claims to state court, arguing that the

insurance companies cannot demonstrate that the amount in controversy exceeds

$75,000.00. (Doc. 5). 1 For the reasons discussed below, the Court denies the

motion to remand.



1
  Mr. and Mrs. Menendez concede that they and the defendants are citizens of different states.
(Doc. 1-1, pp. 6-7, ¶¶ 1-4).
                                              1
     I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       ASI issued a home insurance policy to Mr. and Mrs. Menendez in June of

2012. (Doc. 1-1, p. 7, ¶ 7). In April of 2018, after discovering that two areas of

their home—the kitchen and the front wall—had water damage, Mr. and Mrs.

Menendez filed a claim under their policy. In their complaint, the plaintiffs allege

that ASI denied the claim. (Doc. 1-1, p. 9, ¶ 17).2 They filed this lawsuit in the

Circuit Court of Jefferson County, Alabama, seeking a declaration that they are

entitled to benefits under their policy. (Doc. 1-1). Mr. and Mrs. Menendez also

seek damages for breach of contract and bad faith failure to pay their insurance

claim. (Doc. 1-1).

       The insurance companies timely removed this action to federal court

pursuant to 28 U.S.C. § 1332. (Doc. 1). ASI has filed evidence supporting its

contention that the amount in controversy exceeds $75,000.00. (Docs. 2-1 through

2-6). Mr. and Mrs. Menendez contend that ASI’s evidence is improper and does

not demonstrate that the amount in controversy exceeds $75,000.00. (Doc. 5). Mr.

and Mrs. Menendez have filed evidence in support of their position. (Docs. 5-2, 5-

2, 7-1). Mr. and Mrs. Menendez recently have asserted that they are not alleging




2
 In their reply brief in support of their motion to remand, the plaintiffs assert that the insurance
companies paid them “$5,000 for mold remediation.” (Doc. 7, p. 5).
                                                 2
that they suffered mental anguish, and they are not seeking punitive damages.

(Doc. 11). 3

    II.    LEGAL STANDARD

       A “civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Where,

as here, the removing parties rely on 28 U.S.C. § 1332(a) as the basis for removal,

there must be complete diversity of citizenship, and the amount in controversy

must exceed $75,000.00, exclusive of interest and costs. Underwriters at Lloyd’s,

London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010) (“For federal

diversity jurisdiction to attach, all parties must be completely diverse, and the

amount in controversy must exceed $75,000.”) (internal citations omitted). The

removing parties bear the burden of demonstrating that federal jurisdiction exists.

Williams v. Best Buy Company, Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

       When “the plaintiff has not pled a specific amount of damages,” Williams,

269 F.3d at 1319 (internal citations omitted), or when, after removal, the plaintiff

contests the defendants’ assertion of the amount in controversy, Dart Cherokee


3
  In their motion to remand, the plaintiffs stated: “Plaintiffs seek only the limited cost to repair
the water damage arising from the covered loss, plus additional damages for Defendants’ bad
faith in denying their covered claim.” (Doc. 5, p. 6).
                                                 3
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014), the removing

defendants must prove “by the preponderance of the evidence” that the amount in

controversy exceeds $75,000. 135 S. Ct. at 553-54. The preponderance of the

evidence standard does not require a removing defendant “to prove the amount in

controversy beyond all doubt or to banish all uncertainty about it,” Pretka v. Kolter

City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010), but a “conclusory allegation

in the notice of removal that the jurisdictional amount is satisfied, without setting

forth the underlying facts supporting such an assertion, is insufficient,” Williams,

269 F.3d at 1319-20.

      In analyzing the amount in controversy, district courts may make

“reasonable deductions, reasonable inferences, or other reasonable extrapolations,”

Pretka, 608 F.3d at 754, and may use “judicial experience and common sense,”

Roe v. Michelin North America, Inc., 613 F.3d 1058, 1062 (11th Cir. 2010).

“[E]stimating the amount in controversy is not nuclear science,” and “the

undertaking is not to be defeated by unrealistic assumptions that run counter to

common sense.” S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1317

(11th Cir. 2014). Moreover, gamesmanship in pleading can neither create nor

defeat federal jurisdiction. Goodwin v. Reynolds, 757 F.3d 1216 (11th Cir. 2014).




                                         4
    III.   DISCUSSION

       In their complaint, Mr. and Mrs. Menendez do not claim a specific amount

of damages, and the amount in controversy is not apparent on the face of the

complaint.     (Doc. 1-1).      Mr. and Mrs. Menendez allege that because of the

defendants’ purported breach of contract and bad faith failure to properly

investigate their claim, they (the plaintiffs) suffered “the financial loss of the

insurance benefits to which they are entitled,” (Doc. 1-1, p. 9, ¶¶ 14, 15, 17, 18, 23,

26), and they “demand judgment against Defendants in such sums as a jury may

assess,” (Doc. 1-1, p. 10). In their motion to remand, the plaintiffs state that the

“sums that a jury may assess” consist of “the damage caused by the covered loss

and the attendant bad faith damages.” (Doc. 5, p. 2).4

       To establish that the amount in controversy exceeds $75,000, the insurance

companies rely primarily on two pieces of evidence -- an estimate for kitchen

repairs of $47,650.00 that Ms. Menendez submitted to ASI on April 27, 2018,


4
  As noted, the plaintiffs have represented to the Court that they do not allege that they have
suffered mental anguish and that they do not seeking punitive damages. (Doc. 11). Therefore,
the Court does not understand the plaintiffs’ assertion that they are seeking “the damage caused
by the covered loss and the attendant bad faith damages.” (Doc. 5, p. 2). If the plaintiffs are not
seeking compensatory damages for mental anguish or punitive damages under their bad faith
claim, then the breach of contract damages and the damages for bad faith would seem to be
identical under Alabama law. Absent mental anguish, the contract injury and the tort injury are
identical. The bad faith claim appears to be cumulative to the breach of contract claim because
to prove a bad faith failure to investigate or to pay an insurance claim under Alabama law, a
plaintiff must prove a breach of contract. Employees’ Benefit Assn. v. Grissett, 732 So. 2d 968,
976 (Ala. 1998) (citing National Security Fire & Casualty Co. v. Bowen, 417 So.2d 179, 183
(Ala.1982)).


                                                5
(Doc. 2-5, p. 2), and the affidavit of Viki Miles, a lead adjuster for ASI, (Doc. 2-1,

p. 2, ¶ 2).     Plainly, the $47,650.00 estimate does not exceed the $75,000

jurisdictional threshold, but the estimate concerns only kitchen repairs and does not

account for structural and mold damage elsewhere in the house for which Mr. and

Mrs. Menendez seek coverage.          In her affidavit, Ms. Miles asserts that the

structural and mold damage to the front of the house is “more extensive” and “will

likely exceed the kitchen repair estimate given the extensive damage to the

structural elements of the front of the home.” (Doc. 2-1, p. 4, ¶ 8). Ms. Miles

describes the repairs as “necessary.” (Doc. 2-1, p. 4, ¶ 8).

      Mr. and Mrs. Menendez argue that the Court may not rely on the $47,650.00

kitchen repair estimate in evaluating the amount in controversy because the

estimate is not limited to water damage repairs but instead reflects the total cost of

remodeling the kitchen, a project that was underway when Mr. and Mrs. Menendez

discovered the water damage in their house.          In their motion to remand, the

plaintiffs state: “Plaintiffs were already in the midst of a remodel to their home

when they discovered the covered water damage. Plaintiffs do not and have never

claimed that their covered losses include entire cost of their remodel.” (Doc. 5, p.

6). In their reply in support of their motion to remand, the plaintiffs assert:

      to the extent this construction estimate i[s] offered as evidence of the
      amount in controversy in this case, it is over-inclusive: Plaintiffs do
      not and have never suggested, either in their Complaint or in any
      claim filed with Defendants that Defendants were obligated under the
                                           6
      Policy to pay for granite countertops or any of the other line items in
      the estimate which are attributable to the renovation and clearly not
      caused by a covered loss. (Doc. 2-5).


(Doc. 7, p. 3).

      The record does not support these assertions. First, in their complaint, the

plaintiffs assert that they discovered the covered loss, i.e. the water damage, in

April 2018. (Doc. 1-1, p. 8, ¶ 11). If they discovered the water damage after their

kitchen remodel was underway, then the remodel had to begin, at the latest, in

early April 2018. The estimate from RTS Construction on which the defendants

rely to establish the amount in controversy is dated April 27, 2018. Accepting the

plaintiffs’ allegation concerning the date on which they discovered their loss, the

$47,650.00 estimate post-dates the discovery. Common sense and experience tell

the Court that estimates for remodeling typically precede the date on which the

work of remodeling begins. Therefore, the RTS estimate does not appear to be an

estimate for remodeling.

      Second, when she spoke to a representative of her insurance company in

June of 2018, Ms. Menendez stated that the water damage in her kitchen extended

to her kitchen cabinets. (Doc. 2-4, p. 3). She also reported damage to her kitchen

floor. (Doc. 2-4, p. 3). The notes from the conversation state: “Mitigation done: .

. . They are having to replace her entire kitchen.” (Doc. 2-4, p. 3). The notes

indicate: “The cabinets have to come off and kitchen countertops. She said they
                                        7
have to gut.” (Doc. 2-4, p. 4).5 Thus, the plaintiffs have, in fact, suggested that the

defendants are “obligated under the Policy to pay for granite countertops or any of

the other line items in the estimate.” Those line items include cabinets ($18,000),

countertops ($12,000), flooring ($2,500), sheetrock ($1,500), and framing repair

($800). (Doc. 2-5, p. 2).

       A defendant may submit a “wide range of evidence in order to satisfy the

jurisdictional requirements of removal,” including “their own affidavits,

declarations, or other documentation.” Pretka, 608 F.3d at 755. Ms. Miles’s

affidavit is permissible evidence. Given Ms. Menendez’s statements concerning

the extent of damage to her kitchen attributable to water damage, the $47,650

estimate for kitchen repairs, and Ms. Miles’s statement that the cost to repair the

structural damage to the front of the home likely will be twice as much as the

kitchen repairs, the defendants have established by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00.



5
  The notes of the conversation indicate that an attorney for Ms. Menendez participated in the
call. (Doc. 2-4). Although Ms. Menendez has disclaimed another statement in notes of her
conversations with her insurer, namely her estimate that it would cost $75,000.00-$80,000.00 to
repair the water damage to her house, (Doc. 5-2, p. 3, ¶ 6), she has not disavowed her statements
regarding the extent of the damage to her kitchen. The Court has not considered Ms.
Menendez’s purported rough estimate of repair costs, but the Court has considered Ms.
Menendez’s description of the damage and compared that description to the April 2018 RTC
estimate. Ms. Menendez’s statements offered by the defendants are not hearsay. Fed. R. Evid.
801(d)(2). ASI’s notes regarding Ms. Menendez’s statements likely are admissible under Fed. R.
Evid. 803(6). See generally Longcrier v. HL-A Co., 595 F.Supp.2d 1218, 1223 (S.D.Ala.2008)
(“The general rule in this Circuit is that parties' exhibits may be considered for purposes of
pretrial rulings so long as they can be reduced to admissible form at trial.”) (citations omitted).
                                                8
  IV.   CONCLUSION

     The parties are completely diverse, and for the reasons described above, the

Court finds that the defendants have established by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00.      The Court has

subject matter jurisdiction over the Menendez’s claim. Accordingly, the Court

DENIES the Menendez’s motion to remand.

     DONE and ORDERED this June 14, 2019.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       9
